Citation Nr: 9902646	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for a back disability as a result of 
treatment at U.S. Department of Veterans Affairs (VA) 
facilities from January 1979 to September 1981.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974.

This appeal comes before the Board of Veterans Appeals 
(Board) from a July 1996 rating decision in which a VA 
Regional Office (RO) denied compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (§ 1151) for a back 
condition as the result of treatment at VA facilities from 
January 1979 to September 1981.  The notice of disagreement 
was submitted in September 1996.  The statement of the case 
was issued in October 1996.  A substantive appeal was 
received in March 1997.  A hearing was held on September 30, 
1998 in Washington, D.C. before the member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman to conduct that hearing.

By rating action in November 1996, service connection for 
broken structure of the teeth was denied.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated in November 1996.  The veteran has not submitted 
a notice of disagreement with that determination.  Therefore 
that issue is not in proper appellate status and will not be 
addressed.  38 U.S.C.A. § 7105 (West 1991).


REMAND

With regard to the issue of entitlement to compensation 
benefits pursuant to § 1151, the veteran contends that he 
received inappropriate treatment for a back disability at VA 
medical facilities.  He asserts that he injured his back in 
December 1978 during an altercation with police.  He has 
testified that he sought VA treatment for his back condition 
from January 1979 until 1980 when he was told that nothing 
more could be done for his back problems.  He indicated that 
in 1980 he consulted a private physician and in September 
1981 when he underwent a myelogram at a private hospital 
which showed a herniated disk at L4-5.  He contends that VA 
physicians to refused to perform a myelogram and that as a 
result he suffered additional back problems due to this 
contended failure of treatment.

A review of the record shows that the veteran was initially 
seen at the Fayetteville VA Medical Center (VAMC) for 
complaints of back pain in December 1977.  An August 1979 
record shows that the veteran reported injuring his back in 
December 1978 when he was assaulted by policemen.  It was 
noted that he received treatment for acute lumbosacral strain 
locally and had treatment at the VA starting in April 1979. 
He was hospitalized at Fayetteville VAMC in July and August 
1979 and the diagnoses included cervical spine strain.  A 
December 1980 treatment record shows that the veteran 
complained of pain in the low back with radiation into the 
legs.  It noted that he went to the Durham VAMC in April but 
a myelogram was not done.  A May 1981 record shows that the 
veteran seen for back pain.  The examiner noted that the 
medical work-up was appropriate and that he was discharged.  
The examiner indicated that there would be no answer for 
his problems in the way of drugs, unnecessary and potentially 
dangerous tests that will not jeopardize him more than help 
him.  

The claims folder contains numerous VA medical records dating 
from December 1977 from the Fayetteville and Salisbury, North 
Carolina and the Baltimore, Maryland and Washington, D.C. 
VAMCs.  However, the claims file does not contain the 
records of treatment received by the veteran at the Durham VA 
Medical Center. 

The veteran testified that he was incarcerated from December 
16 to 23, 1978.  He indicated that when he was released, he 
sought treatment for his back condition at the Cape Fear 
Valley Hospital.  He indicated that subsequently, he was seen 
twice by Dr. James E. Johnson.  He noted that treatment with 
Dr. Johnson was discontinued because he was unable to pay.  
He testified that thereafter he was treated at VA facilities 
until approximately 1980 when he was told that nothing 
further could be done.  He indicated that he next saw Dr. 
Shin at Duke University Medical Center.  The veteran 
testified that Dr. Shin inquired to the VA about performing a 
myelogram on the veteran and that the VA denied that request.  
The veteran indicated that he then saw Dr. Jessie Williams at 
the Fayetteville City Health Department who referred him to 
Dr. W.D. Ahmad.  

The record contains a May 1980 letter from Cheolsu Chin, 
M.D., to Dr. Foulke and copies of treatment records from Duke 
University Medical Center which includes a November 1980 
entry signed by Dr. Chin which shows that the veteran was 
advised to seek a second opinion at Durham VA hospital for 
? myelogram & other studies.  The Board believes that the 
RO should ask Dr. Chin if he felt a myelogram was necessary 
and if so, why he did not have it performed and what 
additional disability occurred by not having it performed.  
The RO should also inform the veteran that he can obtain a 
statement from Dr. Chin regarding his answers to these 
questions.

The record contains the September 1981 Cape Fear Valley 
Hospital discharge summary, history and physical and report 
of myelogram showing that the veteran underwent a complete 
myelogram which showed a herniated disk at the L4-L5 level.  
A lumbar hemilaminectomy was performed.  It was noted that 
the referring physician was Dr. Ahmad.  However, the complete 
Cape Fear Valley Hospital records have not been obtained.  In 
addition, the veteran submitted a September 1981 outpatient 
record showing that he was seen by Dr. Ahmad.  However, the 
complete outpatient records of Dr. Ahmad have not been 
obtained by the RO.  Further, the complete records of Dr. 
James E. Johnson and Dr. Jessie Williams have not been 
obtained. 

In a June 1998 letter, the veteran indicated that he was seen 
by a urologist, Dr. Hurdle, in early 1979 for complaints of 
bowel and bladder problems.  In that letter he indicated that 
documentation from Dr. Hurdle was attached, however, no 
medical records were attached as indicated.

As noted above, the veteran contends that his back disability 
had its onset following an assault by police officers in 
December 1978.  He testified that he filed a complaint 
regarding that assault, but no action was taken.  The record 
includes a copy of a Complaint  Conduct of Police Office, 
filed by the veteran with the Fayetteville Police Department 
in May 1979.  The record does not contain evidence of the 
action taken by the Fayetteville Police Department on that 
complaint.

The Board finds that additional development of the evidence 
is required prior to adjudication of the claim under 
38 U.S.C.§ 1151.  In Robinette v. Brown, 8 Vet. App. 69 
(1995), the Court held that the VAs duty to assist the 
claimant includes, in appropriate circumstances, the 
gathering of evidence from VA records.  Therefore, the 
complete medical record from the Durham VA MC should be 
obtained.  The Board also finds that as outlined above, the 
additional private medical records and documents related to 
the veterans assault claim against the Fayetteville Police 
Department should be obtained as they may contain information 
that would assist the Board in adjudicating the § 1151 claim.

In December 1979, the Social Security Administration (SSA) 
requested copies of VA outpatient records.  The record also 
contains a February 1987 report of psychiatric evaluation 
prepared by Dr. Wilson which indicates that the evaluation was 
conducted in connection with the veterans application for 
disability benefits.  It appears that the veteran has applied 
for Social Security disability benefits and the record does 
not indicate whether he was granted or denied such benefits.  
The Court in Lind v. Principi, 3 Vet. App. 493, 494 (1992) has 
held that when the VA is put on notice, through the veterans 
application, of the existence of SSA records, the VA must seek 
to obtain those records before proceeding with the appeal.

In February 1998, the veteran submitted a statement of Dr. 
Michael Salcman, in which Dr. Salcman noted opined that the 
delay in the diagnosis of disc rupture and herniation for 
nearly three years after the contended injury was a factor in 
complicating the results of treatment.  It was noted that he 
had treated the veteran since April 1995.  Dr. Salcman did not 
indicate whether he reviewed the veterans claims files prior 
to rendering his opinion.

In June 1998, a statement of Dr. Agha S. Khan was submitted 
statement which contains several opinions regarding the 
veterans back disability.  It was noted that he reviewed the 
veterans chart and that he had known him for about two 
years.  The veteran testified that he provided Dr. Khan with 
treatment records but did not specify what records were 
provided to Dr. Khan.

The Board cannot ascertain what records were the basis of the 
opinions contained in the statements of Drs. Khan and Salcman.  
Therefore, the RO should contact each doctor and request that 
each provide an addendum which sets forth the basis for each 
opinion, to include what medical records were reviewed prior 
to rendering each opinion. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should obtain and associate 
with the claims file the complete, 
original VA inpatient and outpatient 
clinical records pertaining to all 
treatment of the veteran at the Durham VA 
Medical Center from January 1979 to 
October 1981, including all outpatient 
treatment records, x-ray reports, and 
complete records of all hospitalizations, 
including, admission physical examination 
reports, consultation reports, special 
studies, operation reports, progress 
notes, physicians and nurses notes, 
laboratory reports, x-ray reports and 
intensive care unit records, all records 
showing administration of medications and 
drugs during hospitalization; and all 
follow-up outpatient records following 
hospitalization.

2.  The RO should contact the veteran and 
request him to furnish the full names and 
current addresses, if known, for Drs. 
James E. Johnson, Dr. Jessie Williams, 
Dr. W.D. Ahmad and Dr. Hurdle.  He should 
be requested to sign forms authorizing 
the VA to obtain copies of all such 
records of the above mentioned doctors as 
well as for the complete records of 
hospitalization of the veteran at the 
Cape Fear Valley Hospital in September 
1981.  Thereafter, the RO should obtain 
and associate with the claims file all 
records of Drs. Johnson, William, Ahmad 
and Hurdle pertaining to  treatment of 
the veteran from January 1979 to October 
1981, as well as the complete record of 
hospitalization in September 1981 at Cape 
Fear Valley Hospital.  Any negative 
response should be documented in the 
claims folder.  If there is no response 
to the ROs request for any of the 
foregoing records or if the veteran does 
not authorize their release, the veteran 
should be informed that if he could, he 
should obtain them.

3.  The RO should ask Dr. Cheolsu Chin if 
he felt a myelogram was necessary when he 
saw the veteran and if so, why he did not 
have it performed and what additional 
disability occurred by not having it 
performed.  If the veteran does not 
authorize obtaining a statement from Dr. 
Chin or if none is received, the RO 
should inform the veteran that he can 
obtain a statement from Dr. Chin 
regarding his answers to these questions.

4.  The RO should obtain copies of all 
records associated with a complaint filed 
with the Fayetteville Police Department 
by the veteran in May 1979 regarding the 
conduct of police officers during an 
alleged assault in December 1978.  If 
necessary, the RO should obtain a release 
form authorizing the VA to obtain such 
records from the veteran.  All records 
obtained such be associated with the 
claims folder.  Any negative response 
should be documented in the claims 
folder.  If there is no response to the 
ROs request for any of the foregoing 
records or if the veteran does not 
authorize their release, the veteran 
should be informed that if he could, he 
should obtain them.

5.  The RO should obtain copies from the 
Social Security Administration of the 
determination which either awarded or 
denied benefits to the appellant and the 
medical records used as a basis for such 
determination.

6.  The RO should contact Dr. Michael 
Salcman, 120 Sister Pierre Dr., Suite 
107, Towson, Maryland 21204 and Dr. Agha 
S. Khan, 2435 W. Belvedere Ave., 
Baltimore, Maryland 21215 and request 
that each doctor submit an addendum to 
the statement submitted regarding the 
veterans claim which sets forth the 
basis for each opinion, to include what 
medical records were reviewed prior to 
rendering each opinion. If there is no 
response to the ROs request for any of 
the foregoing or if the veteran does not 
authorize the ROs request for such 
information, the veteran should be 
informed that if he could, he should 
obtain the foregoing.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
